Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/15/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each objection previously set forth in the Non-Final Office Action dated on 11/8/2021.
Claim Status
Claims 16-26, 28-36 are pending (correction: dependent claim 36 is allowed).
Claims 1-15 and 27 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Yin, Reg. No. L0609 on 2/22/2022.
The application has been amended as follows: 
31. (Currently Amended) A semiconductor structure, comprising: 
a source/drain feature disposed over a source/drain region of an active region; 
a gate structure disposed over a channel region of the active region, the channel region being adjacent the source/drain region; 

a second dielectric layer disposed directly over the source/drain feature; 
a third dielectric layer disposed directly over and in contact with a top surface of the second dielectric layer; and 
a gate spacer extending between the gate structure and the second dielectric layer, the first dielectric layer and the second dielectric layer, and the first dielectric layer and the third dielectric layer,
wherein the second dielectric layer comprises silicon oxide or a low-k dielectric material,
wherein the third dielectric layer comprises silicon nitride, silicon, silicon carbide, silicon oxycarbonitride, or silicon carbonitride,
wherein a bottom surface of the third dielectric layer is lower than a top surface of the gate spacer.  
33. (Canceled).

Reasons for Allowance
Claims 16-26, 28-32 and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2018/0294184 A1 to Koh in combination of US 2018/0286959 A1 to Wang and US 2019/0148515 A1 to Cheng) substantially teach some of following limitations:
Koh in combination Wang and Cheng discloses a semiconductor device (in Fig. 20), comprising:
a gate structure (Koh’s metal gate 48 at left in Fig. 20) disposed over a channel region (in fin 24’ under metal gate 48) of an active region (of a fin region 24’); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Koh’s Fig. 20, annotated. 

Koh’s 38_L at left of the metal gate 48) disposed along a first sidewall of the gate structure (left sidewall of the 48); 
a second gate spacer feature (Koh’s 38_R at right of the metal gate 48) disposed along a second sidewall of the gate structure (right sidewall of the 48), the second sidewall opposing the first sidewall; 
a gate-top dielectric feature (Koh’s hard mask 58 modified by Wang’s teaching of a non-metal gate helmet 250 on a metal gate structure 220 covers spacers 206”/207” on both sidewalls of the metal gate structure 220 in Fig. 22 described in [0024]) over the gate structure (Wang’s 220), the first gate spacer feature (Wang’s 206”/207” at left of 220) and the second gate spacer feature (Wang’s 206”/207” at right of 220); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Wang’s Fig. 22, annotated. 
a first source/drain feature (Koh’s 42_L at the left of the 48) disposed over a first source/drain region (41_L region) of the active region (of the fin region 24’); 
Koh’s 42_R at the right of the 48) disposed over a second source/drain region (41_R region) of the active region (of the fin region 24’); 
a dielectric layer (Koh’s ILD 70) over the first source/drain feature (42_L of the 48); 
a hard mask layer (Koh’s etch stop layer 86, formed of silicon carbide, silicon oxynitride, silicon carbo-nitride, or like described in [0039]. The 86 functions as a hard mask layer directly over and in contact with the ILD 70 in Fig. 20) directly over a top surface of the dielectric layer (top surface of 70), wherein the hard mask layer (Koh’s 86) spans a substantial width of the first source/drain feature (a substantial width of Koh’s 42_L of the 48); and 
a source/drain contact (Koh’s 82) over and in contact with the second source/drain feature (42_R of the 48).
However, Koh in combination Wang and Cheng does not teach the limitations of “wherein a top surface of the hard mask layer is coplanar with a top surface of the source/drain contact” as recited in claim 16. Therefore, the claim 16 is allowed. 
Regarding claims 17-20, they are allowed due to their dependencies of claim 16.
Regarding claim 21, Applicant combines allowable subject matters in claim 21 into clam 21, Koh in combination Wang and Cheng teaches some of limitations but not the limitations of “a contact etch stop layer disposed … between the third dielectric layer and the first gate spacer” as indicated in previous Office Action dated on 11/8/2021. Therefore, the claim 21 is allowed.
Regarding claims 22-26 and 28-29, they are allowed due to their dependencies of claim 21.
Regarding claim 31, similar to claim 16, the claim 31 includes allowed limitations of “wherein a bottom surface of the third dielectric layer is lower than a top surface of the gate spacer”. Therefore, the claim 31 is allowed. 
Regarding claims 32 and 34-36, they are allowed due to their dependencies of claim 31
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARUN LU/Primary Examiner, Art Unit 2898